Exhibit 99.3 PRO FORMA VALUATION REPORT KAISER FEDERAL FINANCIAL GROUP, INC. Covina, California PROPOSED HOLDING COMPANY FOR: KAISER FEDERAL BANK Covina, California Dated As Of: May 7, 2010 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia22201 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 May 7, 2010 Boards of Directors K-Fed Mutual Holding Company K-Fed Bancorp Kaiser Federal Bank 1359 North Grand Avenue, Suite 200 Covina, California91724 Members of the Boards of Directors: At your request, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated pro forma market value of the common stock to be issued by Kaiser Federal Financial Group, Inc., Covina, California (“Kaiser Federal Financial” or the “Company”), previously known as K-Fed Bancorp (“K-Fed”), in connection with the mutual-to-stock conversion of K-Fed Mutual Holding Company (the “MHC”).The MHC currently has a majority ownership interest in, and its principal asset consists of, approximately 66.67% of the common stock of K-Fed (the “MHC Shares”), the mid-tier holding company for Kaiser Federal Bank, Covina, California (the “Bank”).The remaining 33.33% of K-Fed’s common stock is owned by public stockholders.K-Fed, which completed its initial public stock offering in March 2004, owns 100% of the common stock of the Bank.It is our understanding that K-Fed will offer its stock, representing the majority ownership interest held by the MHC, in a subscription offering to Eligible Account Holders, Tax Qualified Plans, Supplemental Eligible Account Holders and Other Members.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale in a community offering to members of the local community with a preference given first to natural persons (including trusts of natural persons) residing in the California counties of Los Angeles, San Bernardino, Riverside and Santa Clara, and then to K-Fed Bancorp’s public stockholders. This Appraisal is furnished pursuant to the requirements of the Code of Federal Regulations 563b.7 and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” of the Office of Thrift Supervision (“OTS”), which have been adopted in practice by the Federal Deposit Insurance Corporation (“FDIC”). Washington Headquarters Three Ballston Plaza
